Case 2:19-cv-00720-CMR Document 27 Filed 03/01/21 PageID.1083 Page 1 of 1
                                                                             FILED
                                                                         2021 MAR 1
                                                                            CLERK
                                                                      U.S. DISTRICT COURT




                     IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, CENTRAL DIVISION


JEFF T.,
                                                       Case No. 2:19-cv-00720-CMR
                     Plaintiff,

              vs.
                                                               JUDGMENT
ANDREW SAUL,
Commissioner of Social Security,

                                                   Magistrate Judge Cecilia M. Romero
                     Defendant.



      IT IS ORDERED AND ADJUDGED

      That the decision of the Commissioner is AFFIRMED.



      DATED this 1 March 2021.




                                        Magistrate Judge Cecilia M. Romero
                                        United States District Court for the District of Utah
